248 F.3d 37 (1st Cir. 2001)
BIJOY MISRA, Plaintiff, Appellant,v.SMITHSONIAN ASTROPHYSICAL OBSERVATORY; I. MICHAEL HEYMAN, Defendants, Appellees.
No. 00-2013
United States Court of Appeals For the First Circuit
Heard February 6, 2001Decided May 3, 2001

Christie M. Charles, with whom George F. Gormley, was on brief,  for appellant.
Cynthia W. Lie, with whom Donald K. Stern, United States Attorney,  and Rayford A. Farquhar, Assistant U.S. Attorney, were on  brief, for  appellees.
Before Torruella, Chief Judge, Stahl, Senior Circuit Judge, Boudin, Circuit Judge.
TORRUELLA, Chief Judge.


1
The Smithsonian Astrophysical  Observatory ("SAO") was established as part of the Smithsonian  Institution ("Smithsonian") to conduct research in astrophysics and  related space sciences.  Smithsonian employees are paid from one of two  sources: federal funds or funds controlled by the Smithsonian Trust, a  private entity.  Bijoy Misra, a computer scientist of Indian origin,  worked as a "trust fund" employee of the SAO until he was laid off in  1992.  Although Misra understood that he was to be rehired shortly, he  was subsequently turned down for eight different positions for which he  was qualified.  Misra then brought this Title VII claim alleging that  the SAO had discriminated against him in violation of the Civil Rights  Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.  The district court  granted summary judgment for the SAO, concluding that the court lacked  subject matter jurisdiction over the claim due to Misra's failure to  exhaust his administrative remedies.  Misra v. Smithsonian  Astrophysical Observatory, No. 98-11998 (D. Mass. Apr. 11, 2000).  We  agree and affirm the decision of the district court.

DISCUSSION

2
Under the principle of sovereign immunity, individuals may  not sue the United States without its consent.  United States v. Mitchell, 463 U.S. 206, 212 (1983) (citing United States v. Sherwood,  312 U.S. 584, 586 (1941)).  This immunity extended to suits brought  under the Civil Rights Act of 1964 (the "Act").  See Brown v. Gen.  Servs. Admin., 425 U.S. 820, 825 (1976) (indicating that §a2000e(b),  which covers "employers," does not include the federal government).  In  1972, Congress amended the Act to waive the federal government's  sovereign immunity for employment discrimination actions against  various federal agencies and institutions and to permit federal court  jurisdiction over such violations.  42 U.S.C. §a2000e-16(a); see Brown,  425 U.S. at 829.  Congress also outlined, as a condition of this  waiver, a series of administrative remedies which a claimant must  exhaust before filing suit in federal court.  Irwin v. Dep't of  Veterans Affairs, 498 U.S. 89, 94 (1990); Brown, 425 U.S. at 833-34. Under the amended Act, § 2000e-16(a) "provides the exclusive judicial  remedy for claims of discrimination in federal employment."  Brown, 425  U.S. at 835.


3
The Smithsonian is a federal agency which enjoys sovereign  immunity from suit.  Cf. Expeditions Unlimited Aquatic Enters. v. Smithsonian Inst., 566 F.2d 289, 296-97 (D.C. Cir. 1977) (finding that  the Federal Tort Claims Act, which waives sovereign immunity for tort  actions against the federal government, applies to the Smithsonian); accord Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d Cir. 1999); Genson v. Ripley, 681 F.2d 1240, 1241-42 (9th Cir. 1982); see also 20  U.S.C. §§ 41-47 (establishing Smithsonian charter).  With respect to  employment discrimination, courts in the past have grappled with the  question of whether Title VII offered a remedy for Smithsonian  employees.  See, e.g., Rivera v. Heyman, 157 F.3d 101, 102 (2d Cir.  1998) (reviewing a district court's decision that the Rehabilitation  Act, which adopts the remedies of the Civil Rights Act, did not provide  relief for employees of the Smithsonian because it was not an  "executive agency").1  This ambiguity was resolved when Congress passed  the Workforce Investment Act of 1998, Pub. L. No. 105-220, 112 Stat.  936 Sec. 341(a) (1998), which amended § 2000e-16(a) to include the  Smithsonian.2  In doing so, Congress explicitly waived the Smithsonian's  sovereign immunity with respect to Title VII claims.  Like all other  entities listed in that provision, the Smithsonian may only be sued in  federal court if the aggrieved employee or applicant for employment has  exhausted all available administrative remedies.


4
Misra contends that he is not subject to the exhaustion  requirement because he is paid out of the Smithsonian Trust, not from  federal funds.  In effect, Misra reasons that because he is paid from  private monies, the Smithsonian should be treated as a private  institution with respect to his claim.  This is simply not so.  The  doctrine of sovereign immunity focuses on the nature of the entity  being sued, not on the claimant.  As such, Misra's employment status  does not have any effect on the sovereign immunity enjoyed by the  Smithsonian or the conditions that must be met in order for that  immunity to be waived.  In fact, the only question with regard to  Misra's employment is whether he is included in the class of persons to  whom Congress has given permission to sue the Smithsonian for Title VII  violations.  See 42 U.S.C. § 2000e-16(a) (allowing "employees or  applicants for employment" to bring suit).  Since §a2000e-16(a) is the  exclusive remedy for such individuals, Brown, 425 U.S. at 835,  accepting Misra's argument that he is not a "federal employee" (and  hence not subject to that provision) would only lead to the conclusion  that he has no remedy at all.  Cf. Rivera, 157 F.3d at 102 (noting that  to have an action anywhere, an employee of the Smithsonian must have a  remedy under the provision waiving sovereign immunity).


5
We hold that to bring his Title VII claim against the  Smithsonian in federal district court, Misra was required to exhaust  his administrative remedies.  Since he concedes that he did not do so,  the district court lacked subject matter jurisdiction over his action.


6
We affirm.



Notes:


1
   The original language of § 2000e-16(a) read as follows:
All personnel actions affecting employees or  applicants for employment (except with regard to  aliens employed outside the limits of the United  States) in military departments as defined in  section 102 of Title 5, in executive agencies as  defined in section 105 of Title 5 (including  employees and applicants for employment who are  paid from nonappropriated funds), in the United  States Postal Service and the Postal Rate  Commission, in those units of the Government of  the District of Columbia having positions in the  competitive service, and in those units of the  legislative and judicial branches of the Federal  Government having positions in the competitive  service, and in the Library of Congress shall be  made free from any discrimination based on race,  color, religion, sex, or national origin.
42 U.S.C. § 2000e-16(a) (1972).  Since the Smithsonian was not  identified in the statute, the district court in Rivera analyzed  whether it fit any of the other named categories.  See Rivera v. Heyman, 982 F. Supp. 932, 937-39 (S.D.N.Y. 1997).  The issue was moot  on appeal as the Workforce Investment Act had been by then passed.  See Rivera, 157 F.3d at 103-04.


2
   The Workforce Investment Act also amended the Age Discrimination in  Employment Act of 1967, 29 U.S.C. § 633a(a), and the Rehabilitation Act  of 1973, 29 U.S.C. § 791.  Workforce Investment Act Sec. 341(b)-(c)  (1998).  The amendments apply retroactively to any claims brought  before their passage.  Id. at Sec. 341(d).